In an action in the City Court of Mount Vernon to recover damages for personal injuries suffered when respondent was struck by a motor vehicle owned by the corporate appellant and operated by the individual appellant, judgment was entered on a verdict of a jury for $3,000 in favor of respondent. Appellants contend that respondent was negligent as a matter of law, that there were errors in rulings on the evidence and in instructions to the jury, and that the verdict is excessive. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.